UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1012



MARK A. WARD,

                                             Plaintiff - Appellant,

          versus


PETER E. MALONEY, Plan Administrator,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Russell A. Eliason,
Magistrate Judge. (CA-02-467)


Submitted: February 12, 2004              Decided:   February 23, 2004


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark A. Ward, Appellant Pro Se.     John Edward Pueschel, WOMBLE,
CARLYLE, SANDRIDGE & RICE, P.L.L.C., Winston-Salem, North Carolina;
William McCardell Furr, John T. McDonald, WILLCOX & SAVAGE,
Norfolk, Virginia; Lucretia Smith Guia, HAYNSWORTH, BALDWIN,
JOHNSON & GREAVES, L.L.C., Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Mark A. Ward seeks to appeal the magistrate judge’s order

denying   his   motion   for    sanctions,    delineating    discovery,    and

granting the defendant’s motion for a protective order. This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).        The order Ward seeks to appeal is

neither a final order nor an appealable interlocutory or collateral

order.     Accordingly,        we   dismiss   the   appeal    for   lack    of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    DISMISSED




                                     - 2 -